 

Exhibit 10.1

 

** CERTAIN IDENTIFIED INFORMATION HAS BEEN

EXCLUDED FROM THIS EXHIBIT BECAUSE SUCH

INFORMATION BOTH IS NOT MATERIAL AND WOULD BE

COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED **

 

Technology Transfer Agreement

 

This Technology Transfer Agreement between Qualigen, Inc. (“Qualigen”), a legal
entity incorporated in Delaware, USA, with its offices at 2042 Corte del Nogal,
Suite B, Carlsbad, California 92011, USA; and Yi Xin Zhen Duan Jishu (Suzhou)
Ltd. (翊新诊断技术（苏州）有限公司) (“Licensee”), a legal entity registered in Room 301, 302,
Building 9, No. 188 Fu Chung Jiang Lu, Suzhou High Technology Zone,
Suzhou,（中国苏州富春江路188号9号楼301，302室）, the People’s Republic of China (individually
“Party” and together “Parties”), is effective as of October 7, 2020 (“Effective
Date”).

 

Article 1 Recitals

 

WHEREAS, Qualigen is the owner of FastPack® products and technologies;

 

WHEREAS, the Parties wish to commercialize FastPack® products in China; and

 

WHEREAS, the Parties wish to use the FastPack® technologies to develop,
manufacture and commercialize new FastPack 2.0 (and higher) products;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreement contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

Article 2 Definitions

 

2.1 “China” means the People’s Republic of China, but excluding the Hong Kong
Special Administrative Region, the Macau Special Administrative Region, and
Taiwan.

 

2.2 “Exclusive” means that Qualigen will not grant any licenses or any right to
use the Licensed Patents or the Qualigen Technology to any third party for the
purposes set forth in Section 3.1(a)-(c) in or for the Licensed Territory.

 

2.3 “FastPack 2.0” means products manufactured and commercialized by Licensee
using the Licensed Patents and/or the Qualigen Technology with the exclusion of
FastPack® generation 1.0, IP or PRO.

 

2.4 “Fields of Use” means all applications excluding Industrial Testing.

 

2.5 “Industrial Testing” means all testing to detect, identify and/or quantitate
one or more nucleic acid sequences in environmental and industrial samples,
including, without limitation, water, air, manufactured products, manufacturing
media and any and all materials associated with production of foodstuffs and
beverages for any purpose, including, without limitation, quality control.
Without limiting the generality of the foregoing, Industrial Testing includes
testing environmental samples for agents of bioterrorism.

 

1

 

 

2.6 “Legacy Customers” means Qualigen’s FastPack 1.0, IP or PRO direct or
indirect customers as of the Sekisui Termination Date. Qualigen shall provide to
Licensee a name list of the Legacy Customers forthwith after the Sekisui
Termination Date. It is understood that for the purposes of this Agreement there
are not (and will not be) any Legacy Customers in China.

 

2.7 “Licensed Patents” means patents listed under Appendix 1(a).

 

2.8 “Licensed Territory” means China before the Sekisui Termination Date and
worldwide after the Sekisui Termination Date.

 

2.9 “Net Sales” means the gross amount invoiced and/or received by Licensee, or
Licensee’s affiliates, sublicensees or sublicense-assignees, for the sale or
other disposition of FastPack 2.0 consumables Products and FastPack generation
1.0, IP and PRO Products by Licensee or Licensee’s affiliates, sublicensees or
sublicense-assignees to Third Parties (but excluding sales or other dispositions
by Licensee or Licensee’s affiliates, sublicensees or sublicense-assignees to a
Licensee’s affiliate, a sublicensee, a sublicensee’s affiliate, a
sublicense-assignee or a sublicense-assignee’s affiliate, and excluding sales or
other dispositions by a sublicensee or a sublicense-assignee (or their
affiliate) to an affiliate of sublicensee or sublicense-assignee), less the
following deductions to the extent actually allowed or incurred with respect to
such sales/dispositions (the “Permitted Deductions”):

 

  a. Trade, cash and quantity discounts;

 

  b. Discounts, refunds, rebates actually taken, chargebacks, retroactive price
adjustments, and any other allowances which effectively reduce the net selling
price (other than such which have already diminished the gross amount invoiced),
including, without limitation, those granted to trade customers, group
purchasing organizations, managed health care organizations, pharmacy benefit
managers (or equivalents thereof), federal, state, national, provincial, local
or other governments, their agencies and purchasers and reimbursers or to trade
customers (in each case, other than such which have already diminished the gross
amount invoiced);

 

  c. Credits, rebates or allowances actually granted for defective or damaged
Products of such type, or for returns or rejections of Product including in
connection with recalls, (including allowances for spoiled, outdated or
withdrawn Products of such type);

 

  d. Amounts invoiced for sales of Products (of such type) but actually written
off in good faith as uncollectible (net of any recoveries on written-off debt);

 

  e. Shipping, packaging, handling, freight, postage, insurance, warehousing and
transportation charges, but all only to the extent included as a separate line
item in the gross amount invoiced; and

 

  f. Any tax imposed in relation to the production, sale, delivery, importation
or use of Products of such type, including, without limitation, import, export,
sales, use, excise or value added taxes and customs, tariffs and duties, and
other equivalent charges, but all only to the extent included as a separate line
item (e.g., “taxes”) in the gross amount invoiced.

 

2

 

 

For clarity: a particular deduction may only be accounted for once in the
calculation of Net Sales.

 

In determining amounts with respect to sales and/or expenses not denominated in
United States Dollars, conversion from the applicable foreign currency in which
such sales and/or expenses were recorded to United States Dollars shall be
performed at the exchange rate reported in The Wall Street Journal, Eastern
United States Edition, for the last trading day of the applicable calendar
quarter; based on the resulting Net Sales in United States Dollars, the then
applicable royalties/Net Sales Payments shall be calculated.

 

In the event that a Product of such type is commercialized in combination with
one or more services and/or with one or more products which are themselves not
Products of such type for a mutually related price (e.g., buy one and get a
discount on or a coupon for the other) or for a single price, the Net Sales for
such Product shall be calculated by multiplying the gross amount invoiced for
such combination sale by the fraction A/(A+B) where A is the fair market value
of the Product and B is the fair market value of the other product(s) and/or
service(s) in the combination sale, and allocating applicable “Net Sales”
deductions in the same proportion.

 

If the third party has paid Licensee or Licensee’s affiliates, sublicensees or
sublicense-assignees any amount in connection with Products other than per-unit
sales prices (e.g., an upfront payment for a distribution right), such amount
shall be allocated over sales of Product units in an appropriate manner as if it
were additional per-unit sales price.

 

If Licensee or Licensee’s affiliates, sublicensees or sublicense-assignees
disposes of any units of Products (of such type) for any consideration other
than monetary consideration, then the Net Sales for such units of Product shall
be the fair market value of such units of Product.

 

2.10 “Net Sales Payment” means periodic payments to Qualigen in the nature of
royalties, calculated as a percentage of Net Sales of Products. (The Parties
acknowledge and agree that these payments are payable whether they are
characterizable as royalties (e.g., Qualigen’s intellectual property other than
the Transferred Patents covers, is incorporated into, or otherwise relates to
Products sold by Licensee) or not; to the extent not characterizable as
royalties, the Net Sales Payments are deemed to be consideration defined and
paid (over a defined period of time) for assignment of the Transferred Patents
and for Qualigen’s other assistance hereunder, subject to the limitations
described herein and together with Licensee’s other obligations hereunder.)

 

2.11 “Products” means products covered by the Licensed Patents, the Transferred
Patents and/or the Qualigen Technology.

 

3

 

 

2.12 “Qualigen Technology” means the additional know-how, information and/or
materials in connection to the Licensed Patents or Transferred Patents that have
been or will be provided by Qualigen to Licensee (including without limitation
the information provided pursuant to Sections 5.3-5.6).

 

2.13 “Representatives” means a Party’s affiliates, and the Party’s and its
affiliates’ respective employees, officers, directors, managers, agents,
contractors, consultants and advisors.

 

2.14 “Sekisui Termination Date” means May 1, 2022.

 

2.15 “Transferred Patents” means the registered patents and pending patents in
China listed under Appendix 1(b).

 

Article 3 Grant

 

3.1 Subject to the terms and conditions of this Agreement, Qualigen irrevocably
grants Licensee an Exclusive and indefinite license of the Licensed Patents and
the Qualigen Technology in the Fields of Use in and for the Licensed Territory
for:

 

  a. making, having made, selling, having sold and using FastPack 2.0 (and
higher) Products,

 

  b. selling FastPack 2.0 (and higher) Products to Sekisui Diagnostics, LLC for
distribution anywhere in the world as determined by Licensee, either before or
after Sekisui Termination Date, and

 

  c. making, having made, selling, having sold and using FastPack 2.0 (and
higher) Products worldwide after the Sekisui Termination Date, including by
direct-selling or through Sekisui Diagnostics, LLC or through any distributor
selected by Licensee.

 

  This Section 3.1 is subject to Section 4.2. In addition, Licensee agrees that
it shall not distribute or sell FastPack 2.0 (and higher) Products, directly or
indirectly, to Legacy Customers after the Sekisui Termination Date.



 



3.2 Qualigen confirms that it will not grant any license or right to use the
Licensed Patents or the Qualigen Technology to any third party for the purposes
set forth in Section 3.1(a)-(c) in and for the Licensed Territory.

 

  a. Notwithstanding the foregoing, to the extent that any Licensed Patents are
licensed to Qualigen by a third party on a non-exclusive basis, the license
granted to Licensee in the foregoing sentence shall be non-exclusive. For
clarity, as Qualigen is unable to grant Licensee any rights that it does not
have, in the event that Qualigen obtains a non-exclusive license from a third
party for Licensed Patents, then Qualigen shall pass on such rights to Licensee
hereunder via a license that grants rights that are to such extent
non-exclusive. It is understood that all references in this Agreement to
“licenses” from Qualigen to Licensee (and other forms of the word “license”)
include applicable sublicenses from Qualigen (as sublicensor) to Licensee (as
sublicensee).

 

4

 

 



3.3 Subject to the terms and conditions of this Agreement, Qualigen irrevocably
grants Licensee a non-Exclusive and indefinite license of the Licensed Patents
and the Qualigen Technology in the Fields of Use for:



 

  a. after the Sekisui Termination Date, selling, having sold and using in and
for the United States FastPack 1.0, IP or PRO products purchased by Licensee
from Qualigen at Qualigen’s then-current wholesale prices (i.e., the
then-current prices that are charged to major USA distributors such as McKesson
or Henry Schein), including by direct-selling or through any general distributor
selected by Licensee; and

 

  b. after the Sekisui Termination Date, making, having made, selling, having
sold and using anywhere in the Licensed Territory (except the United States)
FastPack 1.0, IP or PRO products produced by Licensee, including by
direct-selling or through Sekisui Diagnostics, LLC or through any general
distributor selected by Licensee.

 

3.4 Qualigen agrees that Licensee may, at its option, grant a sub-license under
the Exclusive license granted under Section 3.1 to any third party by entering
into a sub-license agreement with such third party, provided that (i) the
sub-licensee agrees to be bound by all provisions thereof, including, without
limitation, those provisions imposing any obligations on Licensee under this
Agreement; (ii) the sub-licensee is not allowed to further transfer or grant the
sub-license to any other person; and (iii) no such sub-license agreement shall
contain any provision inconsistent with this Agreement.

 

3.5 Subject to the terms and conditions of this Agreement, Qualigen shall
transfer the Transferred Patents listed in Appendix 1(b) to the Licensee. Upon
the reasonable request by the Licensee, Qualigen shall cooperate with the
Licensee to handle the relevant governmental procedures for the transfer of the
Transferred Patents, and execute and provide the necessary documents required
for the governmental procedures. The reasonably incurred cost for Qualigen’s
cooperation and the governmental procedures for the transfer of the Transferred
Patents shall be borne by the Licensee.

 

3.6 Except for branded products which it purchases from Qualigen, Licensee shall
not have rights to use the FastPack® trademark (or any similar mark) for any
products anywhere other than in China. For clarity, Licensee shall have the
right to register in China, for Licensee’s own account, a trademark or trademark
for the word FastPack and/or similar word(s)/phrase(s) (all together, the “China
FastPack Trademark”) and Qualigen shall assist the Licensee to apply for the
relevant registration.

 

Article 4 Retained Rights

 

4.1 Before the Sekisui Termination Date, Qualigen retains rights to develop,
make, have made, manufacture, use, import, market, sell, distribute, and
commercialize FastPack generation 1.0, IP and PRO products outside of China, and
Licensee has rights to develop, make, have made, manufacture, use, import,
market, sell, distribute, and commercialize FastPack generation 1.0, IP and PRO
products in China.

 

4.2 After the Sekisui Termination Date, Qualigen retains rights to develop,
make, have made, manufacture, use, import, market, sell, distribute, and
commercialize FastPack generation 1.0, IP and PRO products (i) outside of the
United States and outside of China, but only to Legacy Customers, and (ii) in
the United States; and Licensee has rights to develop, make, have made,
manufacture, use, import, market, sell, distribute, and commercialize FastPack
generation 1.0, IP and PRO products (iii) in China, (iv) outside of the United
States and outside of China, but not directly or indirectly to Legacy Customers
and (v) in the United States, but not directly or indirectly to Legacy
Customers.

 

5

 

 

  a. During this period, Qualigen will make FastPack generation 1.0, IP and PRO
products available for sale to Licensee at Qualigen’s then-current wholesale
prices (i.e., the then-current prices that are charged to major USA distributors
such as McKesson or Henry Schein), for distribution in and for (and only in and
for) the United States, and Licensee shall not market or sell FastPack
generation 1.0, IP and PRO products in or for the United States except for those
quantities which Licensee purchases from Qualigen to be distributed by Licensee
in and for (and only in and for) the United States and subject to Section
4.2(v). (And Licensee shall not import FastPack generation 1.0, IP and PRO
products into the United States.)

 

Article 5 Technology Transfer and R&D Technical Support

 

5.1 Qualigen shall provide reasonable access for Licensee to use Qualigen’s
facilities and equipment, until the second anniversary of the Effective Date, in
support of Licensee’s research, development and prototype manufacturing (it
being agreed that Qualigen is not required to provide physical materials such as
instruments or reagents, except at an additional price, which shall be at an
agreed inter-company transfer price.).

 

5.2 Qualigen shall provide to Licensee a reasonable level of consulting
assistance from Qualigen personnel (as authorized in Section 6.3) in support of
Licensee’s research, development and optimization of the identified first five
FastPack 2.0 immunoassays (it being agreed that such consulting assistance will
not require travel outside the USA by Qualigen personnel and that Qualigen is
not required to provide physical materials such instruments or reagents, except
at an additional price, which will be reasonable).

 

5.3 Qualigen shall provide to Licensee copies of all designs, engineering
drawings, assembly SOP, process control documents (if applicable), quality
control, and quality assurance procedure documents related to the Licensed
Patents and the Qualigen Technology licensed and Transferred Patents transferred
under Article 3; if these documents are not in Qualigen’s possession, Qualigen
shall reasonably assist Licensee to obtain such documents from Qualigen’s
vendors.

 

5.4 Qualigen shall provide to Licensee copies of all designs, engineering
drawings, assembly SOP, process control documents (if applicable), quality
control, and quality assurance procedure documents of the automated assembly
line used to manufacture the FastPack consumables.

 

5.5 Qualigen shall provide to Licensee copies of complete consumable and
instrument product BOM related to the Licensed Patents and the Qualigen
Technology licensed and Transferred Patents transferred under Article 3, and the
related vendor information.

 

5.6 Qualigen shall deliver to Licensee copies of Qualigen’s FastPack regulatory
filings with the USA Food and Drug Administration, when requested by Licensee.

 

6

 

 

Article 6 Technology Transfer and R&D Technical Support Payment

 

6.1 The technology transfer fee shall be [***] (the “Technology Transfer Fee”).
Within 20 days after the Parties sign this Technology Transfer Agreement,
Licensee shall pay Qualigen the Technology Transfer Fee in full. Once Qualigen
receives the Technology Transfer Fee, Licensee has the rights under Article 3
and Article 5.

 

6.2 Within three (3) months after (i) the payment of the Technology Transfer Fee
and (ii) Licensee receives the documents and/or materials set forth under
Article 5.3, 5.4 and 5.5, Licensee shall pay Qualigen the R&D technical support
fee amounting to [***] (the “R&D Technical Support Fee”).

 

6.3 The Parties agree and acknowledge that (i) the Technology Transfer Fee of
[***] is payable to Qualigen as the fee for Qualigen to grant Licensee Exclusive
rights of using the Licensed Patents and the Qualigen Technology and transfer
the Transferred Patents subject to Section 3.1 and Section 3.5 of this
Agreement, and (ii) the R&D Technical Support Fee of [***] will be used for
Qualigen to make available to facilitate technology transfer to Licensee under
the principles set forth in Section 6.4.

 

6.4 In respect of the R&D Technical Support Fee, Qualigen shall establish a
technical support account for Licensee with a maximum availability of [***].
Licensee may draw upon this account for the purchase of analyzers, reagents and
components at distributor (or equivalent) pricing, provided that such purchases
must be for technology transfer/technical support/R&D purposes only, must be
completed by no later than December 31, 2021, and must not exceed [***] in the
aggregate. (As an initial matter, it is agreed that Licensee shall draw against
this account, at an agreed total price of [***] against the [***], for the
following items (all provided on an as-is basis): 19 assembled FastPack 2.0
analyzers, all unassembled FastPack 2.0 component parts on hand at Qualigen, and
access to and the nonexclusive right to use the engineering drawings (on hand at
Qualigen) for FastPack 2.0 filler production.) Licensee may also draw upon this
account for consulting/support services provided by Qualigen personnel at
reasonable hourly consulting/support rates established by Qualigen, provided
that such services must be for technology transfer/technical support/R&D
purposes only and must be completed by no later than December 31, 2021, and for
travel and lodging expenses of Licensee personnel to/from/in the United States
(but for technology transfer/technical support/R&D purposes only, and to be
expended by no later than December 31, 2021, all of such services and expenses
together not to exceed [***] in the aggregate. Any availability of the account
which has not been so used by Licensee by December 31, 2021 shall cease to be
available in any way to Licensee.

 

Article 7 Obligation to Pay Royalties and Net Sales Payments

 

7.1 Licensee will be responsible to pay to Qualigen, on a semi-annual calendar
basis, a royalty or Net Sales Payment (as applicable) of 2.0% (but only 1.8% for
Products using or benefitting from only Qualigen Technology and not using or
benefitting from any valid claims of any Licensed Patents or Transferred
Patents) of the worldwide Net Sales, by Licensee or Licensee’s affiliates,
sublicensees or sublicense-assignees, of all FastPack 2.0 consumables Products
and FastPack generation 1.0, IP and PRO Products produced by, for or pursuant to
rights granted directly or indirectly by Licensee. (Provided, that for the first
[***] of worldwide Net Sales, on a cumulative basis, the royalty/Net Sales
Payment rate shall be 4.1%.) Such payment shall be made (and shall be
accompanied by a customary royalty/Net Sales Payment report) no later than the
40th day after the end of the applicable semi-annual calendar period.

 

7

 

 

7.2 Licensee has no obligation to pay any royalty or Net Sales Payment after the
twentieth anniversary of the Effective Date.

 

7.3 Licensee agrees to keep (and Licensee agrees to cause its affiliates,
sublicensees and sublicense-assignees to keep) complete and accurate books and
records pertaining to Net Sales of Products for a period of at least three years
after the relevant payment is owed to Qualigen pursuant to this Agreement.
Without limitation, it is required that such books and records be in sufficient
detail to identify Licensee’s affiliates, sublicensees and sublicense-assignees
and confirm the accuracy of royalty and Net Sales Payment calculations made
hereunder. The record-keeping obligations and inspection rights in this Section
7.3 supplement, and do not replace or supersede, any similar rights or
obligations hereunder.

 

7.4 Annual Report. Within 45 days after each anniversary of the Effective Date,
Licensee shall deliver to Qualigen a written report, in a form reasonably
acceptable to Qualigen, detailing the progress of Licensee’s (and its
affiliates, sublicensees and sublicense-assignees’) research, development, and
commercialization activities related to the Products, during the previous
12-month period, together with the outlook as to such research, development, and
commercialization activities for the upcoming 12-month period (including good
faith projections of royalties/Net Sales Payments for the upcoming 12-month
period). Such report shall also provide reasonable detail for the Net Sales (if
any) during such previous 12-month period.

 

7.5 Records Examination (“Audit”).

 

  a. Licensee agrees to (and agrees to cause each of its affiliates,
sublicensees and sublicense-assignees to) upon written request of Qualigen
permit its books and records to be examined no more than once per calendar year
by an independent certified public accountant selected by Qualigen to verify the
accuracy of the royalties/Net Sales Payments, upon written notice given at least
ten working days in advance. Any such examiner shall enter into a reasonable and
customary confidentiality agreement before commencing any such examination and
shall not disclose Licensee’s Confidential Information to Qualigen, except as is
required to verify the accuracy of the royalties/Net Sales Payments. Such
examination is to be made during normal business hours and may cover: (i) the
books and records for sales made (and corresponding Permitted Deductions) in any
calendar year ending not more than three years before the date of such request,
and (ii) only those periods that have not been subject to a prior examination.
Such examination shall be at the expense of Qualigen, except in the event that
the results of the examination reveal an underpayment of royalties/Net Sales
Payments by Licensee of 5% or more over the period being examined, in which case
the reasonable costs and expenses of such examination shall be paid (or
reimbursed to Qualigen, if such amounts have already been paid) by Licensee. If
the examination establishes that Licensee underpaid any amounts due hereunder,
then Licensee agrees to pay to Qualigen such deficiency within 20 days after
Licensee’s receipt of a written report thereof, including interest thereon, and,
if applicable pursuant to the previous sentence, the costs and expenses of the
examination. The results of any such examination shall be Licensee’s
Confidential Information.

 

8

 

 

  b. Licensee specifically agrees to cause each respective applicable affiliate,
sublicensee and sublicense-assignee to upon written request of Qualigen permit
its books and records to be examined no more than once per calendar year by an
independent certified public accountant selected by Qualigen to verify the
accuracy of the royalties/Net Sales Payments, upon written notice given at least
seven working days in advance. Any such examiner shall enter into a reasonable
and customary confidentiality agreement before commencing any such examination
and shall not disclose the affiliate/ sublicensee/sublicense-assignee’s
Confidential Information to Qualigen, except as is required to verify the
accuracy of the royalties/Net Sales Payments. Such examination is to be made
during normal business hours and may cover: (i) the books and records for sales
made (and corresponding Permitted Deductions) in any calendar year ending not
more than three years before the date of such request, and (ii) only those
periods that have not been subject to a prior examination. Such examination
shall be at the expense of Qualigen, except in the event that the results of the
examination reveal an underpayment of royalties/Net Sales Payments by Licensee
of 5% or more over the period being examined, in which case the reasonable costs
and expenses of such examination shall be paid (or reimbursed to Qualigen, if
such amounts have already been paid) by Licensee. If the examination establishes
that Licensee underpaid any amounts due hereunder, then Licensee agrees to pay
to Qualigen such deficiency within 20 days after Licensee’s receipt of a written
report thereof, including interest thereon, and, if applicable pursuant to the
previous sentence, the costs and expenses of the examination.

 

Article 8 Representation and Warranties

 

8.1 Qualigen represents and warrants to Licensee that, as of the Effective Date:

 

  a. it has all requisite legal right, power, and authority to execute and
deliver this Agreement and to perform all of its obligations under and grant all
rights in accordance with this Agreement, and it has received all necessary
approvals from its officers, directors and shareholders in accordance with the
law and any corporate governance documents applicable to Qualigen;

 

  b. it has good title to the Licensed Patents and the Qualigen Technology
(including, without limitation, all right, title, and interest in the Licensed
Patents and the Qualigen Technology and the right to sue for past, present and
future infringements thereof); it has the legal right to grant the license of
the Licensed Patents and the Qualigen Technology and transfer the Transferred
Patents;

 

  c. it has not entered and shall not enter into any agreement that would
materially impair or conflict with its obligations hereunder; and

 

9

 

 

  d. performance of this Agreement does not and will not conflict with or result
in a breach of any agreement to which it is bound and will not violate any
applicable law or regulation.

 

8.2 Licensee represents and warrants to Qualigen that, as of the Effective Date:

 

  a. it has all requisite legal right, power, and authority to execute and
deliver this Agreement and to perform all of its obligations under and grant all
rights in accordance with this Agreement, and it has received all necessary
approvals from its officers, directors and shareholders in accordance with law
and any corporate governance documents applicable to Licensee;

 

  b. it has not entered and shall not enter into any agreement that would
materially impair or conflict with its obligations hereunder; and

 

  c. performance of this Agreement does not and will not conflict with or result
in a breach of any agreement to which it is bound and will not violate any
applicable law or regulation.

 

Article 9 Indemnity

 

9.1 Indemnification of Licensee. Subject to Section 9.3 below, Qualigen agrees
to indemnify, hold harmless and defend Licensee and its Affiliates, and each of
their respective directors, officers, shareholders, members, partners,
beneficiaries, employees and agents (each a “Licensee Indemnitee”) from and
against any and all losses, damages, liabilities, judgments, settlements,
penalties, fines, costs and expenses (including the reasonable fees, costs and
expenses of attorneys and other professionals) (collectively, “Losses”) payable
to third parties, incurred by Licensee Indemnitees in connection with any and
all suits, actions, investigations, claims or demands of a third party
(collectively, “Third Party Claims”) relating to or arising from (a) Qualigen’s
Exclusive license of the Licensed Patents and the Qualigen Technology, and
transfer of Transferred Patents under this Agreement; (b) Qualigen’s breach of
this Agreement, including without limitation any of its covenants,
representations and warranties set forth herein; (c) any breach or violation of
any applicable law or regulation by Qualigen or its affiliates or its or their
officers, directors, employees or agents, in connection with the activities
contemplated by this Agreement; or (d) the grossly negligent or willful
misconduct of Qualigen or its affiliates or its or their officers, directors,
employees or agents; and for each of subsections (a)-(d), all except to the
extent that such Losses are primarily caused by a Licensee Indemnitee’s breach
of any applicable law or regulation, breach of this Agreement, gross negligence
or willful misconduct.

 

10

 

 

9.2 Indemnification of Qualigen. Subject to Section 9.3 below, Licensee agrees
to indemnify, hold harmless and defend Qualigen and its Affiliates, and each of
their respective directors, officers, shareholders, members, partners,
beneficiaries, employees and agents (each a “Qualigen Indemnitee”) from and
against all Losses payable to Third Parties, incurred by Qualigen Indemnitees
arising out of or resulting from Third Party Claims relating to or arising from
(a) Licensee’s (or its affiliates’ sublicensees’ sublicense-assignees’ or
contractors’) manufacture, use, handling, promotion, marketing, distribution,
importation, sale or offering for sale of Products (including without limitation
injuries or death to humans, and including without limitation claims based on
negligence, warranty, strict liability or any other theory of product liability
or a violation of any applicable law or regulation); (b) Licensee’s breach of
this Agreement, including without limitation any of its covenants,
representations and warranties set forth herein; (c) any breach or violation of
any applicable law or regulation by Licensee or its affiliates or its or their
respective officers, directors, employees or agents, in connection with the
activities contemplated by this Agreement, or (d) the grossly negligent or
willful misconduct of Licensee or its affiliates or its or their respective
officers, directors, employees or agents; and for each of subsections (a)-(d),
all except to the extent that such Losses are primarily caused by a Qualigen
Indemnitee’s breach of any applicable law or regulation, breach of this
Agreement, gross negligence or willful misconduct.

 

9.3 Indemnification Procedure. The Party or other Indemnitee intending to claim
indemnification under this Article 9 (an “Indemnified Party”) shall promptly
notify the opposed Party (Licensee or Qualigen, as the case may be) (the
“Indemnifying Party”) of any Third Party Claim in respect of which the
Indemnified Party intends to claim such indemnification (provided, that no delay
or deficiency on the part of the Indemnified Party in so notifying the
Indemnifying Party will relieve the Indemnifying Party of any liability or
obligation under this Agreement except to the extent the Indemnifying Party has
suffered actual prejudice directly caused by the delay or other deficiency), and
(unless the Indemnified Party reasonably determines, and notifies the
Indemnifying Party of such determination, that the Indemnifying Party lacks the
financial wherewithal to properly conduct such defense) the Indemnifying Party
shall assume the defense thereof (with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party) whether or not such
Third Party Claim is rightfully brought; provided, however, that an Indemnified
Party shall have the right to retain its own counsel and participate in the
defense thereof, with the fees and expenses to be paid at such Indemnified
Party’s own expense (unless the Indemnifying Party does not assume the defense
or unless a representation of both the Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate due to the actual or potential
differing interests between them, in which case the reasonable fees and expenses
of counsel retained by the Indemnified Party shall be paid by the Indemnifying
Party). Provided, that in no event shall the Indemnifying Party be required to
pay for more than one separate counsel no matter the number or circumstances of
all Indemnified Parties. If the Indemnifying Party shall fail to assume in a
timely manner the defense of and reasonably defend such Third Party Claim (or if
the Indemnified Party reasonably determines, and notifies the Indemnifying Party
of such determination, that the Indemnifying Party lacks the financial
wherewithal to properly conduct such defense), the Indemnified Party shall have
the right to retain or assume control of such defense and the Indemnifying Party
shall pay (as incurred and on demand) the reasonable fees and expenses of
counsel retained by the Indemnified Party and all other reasonable expenses of
investigation and litigation. The Indemnifying Party shall not be liable for the
indemnification of any Third Party Claim settled (or resolved by consent to the
entry of judgment) by the Indemnified Party without the written consent of the
Indemnifying Party, unless (in the scenario where the Indemnifying Party shall
fail to assume in a timely manner the defense of and reasonably defend such
Third Party Claim or in the scenario where the Indemnified Party reasonably
determines, and notifies the Indemnifying Party of such determination, that the
Indemnifying Party lacks the financial wherewithal to properly conduct such
defense) the Indemnifying Party’s written consent is unreasonably withheld,
conditioned or delayed. Also, if the Indemnifying Party shall control the
defense of any such Third Party Claim, the Indemnifying Party shall have the
right to settle such Third Party Claim; provided, that the Indemnifying Party
agrees to obtain the prior written consent (which shall not be unreasonably
withheld, conditioned or delayed) of the Indemnified Party before entering into
any settlement of (or resolving by consent to the entry of judgment upon) such
Third Party Claim unless (A) there is no finding or admission of any violation
of any applicable law or regulation or any violation of the rights of any person
or entity by an Indemnified Party, no requirement that the Indemnified Party
admit fault or culpability, and no adverse effect on any other claims that may
be made by or against the Indemnified Party and (B) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party and such
settlement does not require the Indemnified Party to take (or refrain from
taking) any action.

 

11

 

 



  Regardless of who controls the defense, the other Party hereto agrees to
reasonably cooperate in the defense as may be requested. Without limitation,
each Party hereto which is not the Indemnifying Party and (if different) the
Indemnified Party, and their respective directors, officers, advisers, agents
and employees, shall cooperate fully with the Indemnifying Party and its legal
representatives in the investigation and defense of any Third Party Claim.



 

9.4 Expenses. As the Parties intend complete indemnification, all reasonable
costs and expenses of enforcing any provision of this Article 9 shall also be
reimbursed by the Indemnifying Party.

 

9.5 Insurance. Each Party agrees to have and maintain such types and amounts of
liability insurance as is normal and customary in the industry generally for
parties similarly situated, and agrees to upon request provide the other Party
with a copy of its policies of insurance in that regard, along with any
amendments and revisions thereto, and agrees to comply with any reasonable
request to have the (requesting) Party named as an additional insured thereon.

 

9.6 No Indirect Liability. Except with respect to: (a) a Party’s indemnification
obligations as set forth in Article 9, (b) breach of Article 12, or (c)
intentional misconduct or willful and knowing breach, in no event shall a Party
or its directors, officers, employees, consultants or agents be responsible or
liable in connection with this Agreement for any indirect, special, punitive,
incidental or consequential damages or lost profits, lost savings, lost business
or interruption of business to the other Party or its licensees, agents, or any
other individual or entity regardless of the form of action or legal theory and
whether in contract, tort, strict liability or otherwise, and regardless of
whether the person or entity may have been advised of the possibility of such
damage.

 

12

 

 

Article 10 Assignment

 

10.1 Permitted Assignment by Licensee. Licensee may assign this Agreement as
part of a sale, regardless of whether such a sale occurs through an asset sale,
equity sale, merger or other combination, or any other transfer of:

 

  (A) Licensee’s entire business; or         (B) the part of Licensee’s business
that exercises all rights granted under this Agreement.

 

10.2 Conditions of Assignment. Before any assignment by Licensee, the following
conditions must be met:

 

  (A) Licensee must receive Qualigen’s consent, such consent shall not be
unreasonably withheld; and         (B) Licensee must give Qualigen thirty (30)
days prior written notice of the assignment, including the new assignee’s
contact information; and         (C) the new assignee must agree in writing to
Qualigen to be bound by this Agreement.

 

10.3 After the Assignment. Upon a permitted assignment of this Agreement by
Licensee, Licensee will be released of liabilities under this Agreement (except
for liabilities arising or accrued before the assignment) and the term
“Licensee” in this Agreement will mean the assignee.

 

10.4 Bankruptcy. In the event of a bankruptcy of Licensee, assignment is
permitted only to a party that can provide adequate assurance of future
performance, including diligent development and sales of FastPack 2.0 Product.

 

10.5 Permitted Assignment by Qualigen. Qualigen may assign this Agreement as
part of a sale, regardless of whether such a sale occurs through an asset sale,
equity sale, merger or other combination, or any other transfer of:

 

  (A) Qualigen or Qualigen’s entire business; or         (B) the part of
Qualigen’s business that exercises all rights granted under this Agreement.

 

  Before any such assignment, the assignee must agree in writing to Licensee to
be bound by this Agreement. (An assignment by Qualigen of merely the income
stream from this Agreement shall not be considered to be an assignment of this
Agreement.)



 



Article 11 Applicable Laws and Dispute Resolution

 

11.1 Governing Law. The formation of this Technology Transfer Agreement, its
validity, interpretation, execution and settlement of any disputes arising
hereunder shall be governed by, and construed in accordance with, the Laws of
Hong Kong.

 

11.2 Dispute Resolution by Arbitration. Any dispute between the Parties
regarding this Agreement will be settled by arbitration at the Hong Kong
International Arbitration Centre (“HKIAC”) in accordance with the HKIAC
Arbitration Rules and Procedures.

 

13

 

 

11.3 Request for Arbitration. Either Party may request for arbitration. Unless
Qualigen and Licensee mutually agree in writing on a third party arbitrator
within thirty (30) days of the arbitration request, HKIAC shall designate an
arbitrator pursuant to the HKIAC Arbitration Rules and Procedures. The
arbitrator’s decision will be final and non-appealable and may be entered in any
court with the requisite jurisdiction.

 

11.4 Place and Language of Arbitration. The arbitration will be held in Hong
Kong unless the Parties mutually agree in writing to another place. The language
of the arbitration shall be in English.

 

Article 12 Confidentiality

 

12.1 Definition. Qualigen and Licensee each recognize that a Party (the
“Disclosing Party”) may from time to time elect to or may be required by express
provisions of this Agreement to provide its Confidential Information (as defined
herein) to the other Party to this Agreement (the “Receiving Party”) or to the
Receiving Party’s Representatives. It shall be deemed for purposes hereof that
the Disclosing Party’s Confidential Information is highly valuable, and that
untoward disclosure of or use of such Confidential Information would be highly
prejudicial to the Disclosing Party. The disclosure and use of Confidential
Information shall be governed by the provisions of this Article 12. For purposes
of this Agreement, “Confidential Information” means (a) all information
disclosed by the Disclosing Party to the Receiving Party during the Term and
which reasonably ought to have been understood to be confidential and/or
non-public information at the time disclosed to the Receiving Party, or which is
designated in writing by the Disclosing Party as “Confidential” (or equivalent),
or which when disclosed orally or visually to the Receiving Party is declared to
be confidential by the Disclosing Party and is so confirmed in a writing
delivered to the Receiving Party within 30 days after such oral or visual
disclosure, and (b) all such information disclosed before the Effective Date.

 

  a. Third Party Information. The Parties acknowledge that the defined term
“Confidential Information” (of a Disclosing Party) shall include not only the
Disclosing Party’s own Confidential Information but also Confidential
Information of an Affiliate or of a third party which is in the possession of
such Disclosing Party.

 

12.2 Obligations. Each Party agrees to take such action to preserve the
confidentiality of the other Party’s Confidential Information as it would
customarily take to preserve the confidentiality of its own similar Confidential
Information (but in no event less than a reasonable standard of care). No Party
shall use Confidential Information of the other Party except as expressly
allowed by and for the purposes of this Agreement. Each Party agrees and
acknowledges that it may disclose the other Party’s Confidential Information to
its own (or its Affiliates’) directors, officers, employees, consultants, third
party service providers, attorneys, accountants, and agents, but in each case
only if and to the extent necessary to carry out the Party’s responsibilities
under this Agreement or in accordance with the exercise or enforcement of the
Party’s rights under this Agreement, and such disclosure shall be limited to the
maximum extent possible consistent with such responsibilities and rights. Except
as set forth in the foregoing sentence, no Party shall disclose Confidential
Information of the other Party to any person or entity without the other Party’s
prior written consent, except that a Party may, to the extent necessary,
disclose the terms and existence of this Agreement to its actual and bona fide
potential investors on a confidential basis in connection with an actual or
potential investment. In all events, however, any and all disclosure shall be
pursuant to the terms of a written non-disclosure/nonuse agreement with terms
and conditions at least as protective of the Confidential Information as those
set forth in this Article 12 (or, in the case of attorneys, to a duty and
obligation of nondisclosure/nonuse pursuant to the applicable rules of the
profession). The Receiving Party which disclosed Confidential Information of the
other to any third party (or to any Affiliate or other person or entity) shall
be responsible and liable to the Disclosing Party for any disclosure or use or
other actions and omissions by such third party/Affiliate/other person/entity
(or its disclosees) which would be a breach of any of the Receiving Party’s
obligations under this Agreement if such act were done or omitted by the
Receiving Party itself; and any such act or omission by a Representative shall
be deemed a breach of this Agreement by the Receiving Party. For avoidance of
doubt: this Section 12.2 applies even to Representatives who, after the
disclosure of Confidential Information to them by or for the Receiving Party,
cease to be Representatives; and it also applies to every Representative whether
or not such Representative is authorized to obtain or use Confidential
Information under this Agreement.

 

14

 

 

12.3 Exceptions. The obligations under this Article 12 shall not apply to any
information, or portion thereof, to the extent the Receiving Party can
demonstrate by competent evidence that such information:

 

  a. is (at the time of disclosure) or becomes (after the time of disclosure)
generally known to the public through no fault of and or without violation of
any duty of confidentiality of the Receiving Party or its disclosees;

 

  b. was at the time of disclosure already in the Receiving Party’s possession
with no duty of confidentiality, and such prior possession can be demonstrated
by the Receiving Party’s competent, contemporaneous written evidence (provided
that this exception shall not apply to Confidential Information which was
“already in the Receiving Party’s possession” by virtue of the fact that it had
been disclosed between Parties before the date of this Agreement in anticipation
of an agreement such as this Agreement; and in such a scenario, the Confidential
Information so previously disclosed shall be subject to the obligations under
this Article 12);

 

  c. is rightfully received by the Receiving Party on a non-confidential basis
from a third party who is entitled to disclose it without breaching any
confidentiality obligation (directly or indirectly) to the Disclosing Party and
who, to the Receiving Party’s best knowledge, did not obtain such information,
directly or indirectly, from the Disclosing Party; or

 

  d. is independently developed by or for the Receiving Party, in either case
solely by personnel without any access to or use of the Confidential Information
provided by the Disclosing Party, as shown by Receiving Party’s contemporaneous
written records.

 

15

 

 

12.4 Disclosure Pursuant to Law or Order. The Receiving Party may disclose
Confidential Information of the Disclosing Party pursuant to a requirement to so
disclose under any applicable law or regulation or a valid order of a court or
arbitration tribunal, provided that the Receiving Party: (a) provides the
Disclosing Party with prompt notice of such disclosure requirement if legally
permitted, (b) affords the Disclosing Party an opportunity to oppose or limit,
or secure confidential treatment for such required disclosure (and reasonably
cooperates with such effort) and (c) taking into account the results of all
efforts contemplated by subsection (b) above, discloses only that portion of the
Confidential Information that the Receiving Party is legally required to
disclose. For the avoidance of doubt, the Confidential Information disclosed
pursuant to said applicable law or regulation or legal process remains
confidential unless and until it falls under one of the exceptions set forth in
Sections 12.3(a)-(d).

 

  In addition, the Receiving Party may disclose the Confidential Information of
the Disclosing Party to the extent (and solely to the extent) that such
disclosure is reasonably necessary to allow the Receiving Party to enforce its
rights hereunder, subject to principles equivalent to those in the preceding
paragraph of this Section 12.4.

 

Article 13 Notices

 

Any notice, report, request, approval or consent required or permitted to be
given under this Agreement shall be in writing and shall be addressed as
follows:

 

If to Qualigen:

 

Michael S. Poirier

President & CEO

Qualigen, Inc.

2042 Corte del Nogal, Suite B

Carlsbad, California 92011

USA

 

If to Yi Xin Zhen Duan Jishu (Suzhou) Ltd. (翊新诊断技术（苏州）有限公司)

 

Peng Zhou

Yi Xin Zhen Duan Jishu (Suzhou) Ltd. (翊新诊断技术（苏州）有限公司)

Room 301, 302, Building 9, No. 188 Fu Chung Jiang Lu

Suzhou High Technology Zone

Suzhou

(中国苏州富春江路188号9号楼301，302室）

People’s Republic of China

 

or, in each case, to the most recent address, specified by written notice, given
to the sender pursuant to this Section.

 

16

 

 

Any such written notice, report, request, approval or consent shall be deemed to
have been given on the earliest of (a) actual receipt, or (b) if personally
delivered to the Party to whom notice is to be given, the date of delivery, or
(c) if sent by email, the date of transmission, if sent to such email address
before 5:00 p.m. at the location of receipt on a business day, or the first
business day after the date of transmission, if sent to such email address at or
after 5:00 p.m. at the location of receipt on a business day or on a day that is
not a business day, or (d) if sent by overnight courier and addressed as set
forth above, the next business day after the date of deposit with such courier
(by the courier’s stated time for enabling next-business-day delivery), or if
deposited after such stated time shall be deemed to be the second business day
after the date of deposit, or (e) if sent in the United States by United States
certified mail, return receipt requested, postage prepaid and addressed as set
forth above, on the fifth business day after such mailing.

 

Article 14 Effectiveness and Termination

 

14.1 Legal Effect of the Agreement. This Agreement shall enter into legal effect
on the date when the Parties duly execute this Agreement as first set forth
above.

 

14.2 Termination. This Agreement may be terminated by:

 

  a. an agreement in writing to terminate signed by the Parties;

 

  b. a non-breaching Party by giving seven (7) days written notice with
immediate effect to the other Party in the event (i) the other Party commits a
material breach of the provisions of this Agreement and fails to remedy the same
within thirty (30) days of receipt of written notice of such breach; (ii) the
commencement of bankruptcy proceedings by or against the other Party; or (iii)
any representation or warranty made by the other Party herein is false,
incorrect, or misleading in any material respect.

 

14.3 Damages. The termination of this Agreement shall not limit any right of
either Party to seek damages or indemnification from the other Party for any
breach of this Agreement by such other Party prior to such termination.

 

Article 15 Miscellaneous

 

15.1 As between Qualigen and Licensee, and subject to the provisions of this
Agreement, Licensee shall be responsible for and have sole and absolute
decision-making authority with respect to all aspects of non-clinical and
clinical development of and all manufacturing and commercialization of each
respective Product; and Licensee shall be solely responsible for compliance with
all applicable laws and regulations and all costs and expenses related to its
development, manufacturing and commercialization of the Products, including
without limitation costs and expenses associated with all preclinical activities
and clinical trials, and all regulatory filings and proceedings relating to the
Products, and all commercialization of Products.

 

15.2 Licensee agrees that with respect to each unit or package of Products sold
in a given country, Licensee shall (a) comply with all applicable laws and
regulations with respect to patent marking in such country as to the applicable
Licensed Patents and (b) comply with the customary patent marking practices of
such country as to the applicable Licensed Patents.

 

17

 

 

15.3 Each of the Parties hereto is an independent contractor and nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer-employee or joint venture relationship between the Parties. No Party
shall have the right to, and each Party agrees not to purport to, incur any
debts or make any commitments or contracts for the other.

 

15.4 This Agreement is made for the benefit of the Parties and their respective
lawful successors and assigns and is legally binding on them. This Agreement may
only be amended or waived by a written instrument signed between the Parties.

 

15.5 If any provision of this Agreement should be or become fully or partly
invalid, illegal or unenforceable in any respect for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired.

 

15.6 This Agreement and its appendix constitute the whole and entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede any other previous or contemporaneous oral or written agreements,
commitments, understandings or communications between the Parties, including but
not limited to the Letter of Intent. Each Party has made no promises,
representations, warranties, covenants, or undertakings, other than those
expressly set forth herein, to induce the other Party to execute and deliver
this Agreement, and each Party acknowledges that it has not executed or
delivered this Agreement in reliance upon any such promise, representation, or
warranty, covenant or undertaking not contained herein.

 

15.7 Licensee is responsible and liable to Qualigen for all actions and
omissions of Licensee’s affiliates that would be a breach of any of Licensee’s
obligations under this Agreement if such action were done or omitted by Licensee
hereunder.

 

15.8 Licensee shall ensure that all of its sublicensees shall comply with the
terms and conditions of this Agreement, and Licensee shall be and remain fully
responsible to Qualigen for the compliance by such sublicensees with the terms
and conditions of this Agreement as if such sublicensees were Licensee
hereunder.

 

15.9 References in this Agreement to any “FastPack” products (of any person or
entity) shall be understood and applied so as not to require that such products,
in order to be within the coverage of such reference, actually be marketed under
the “FastPack” brand.

 

15.10 The Parties agree to cooperate with one another and use reasonable efforts
to avoid or reduce tax withholding or similar obligations in respect of
royalties/Net Sales Payments and other payments made by Licensee to Qualigen
under this Agreement. To the extent Licensee is required to withhold taxes on
any payment to Qualigen under this Agreement, Licensee shall pay the amounts of
such taxes to the proper governmental authority in a timely manner and promptly
transmit to Qualigen official receipts issued by the appropriate taxing
authority and/or an official tax certificate, or such other evidence as Qualigen
may reasonably request, to establish that such taxes have been paid. Qualigen
shall in due time provide Licensee any tax forms that may be reasonably
necessary in order for Licensee to not withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty with respect to
such payment, and Licensee shall utilize such forms to such effect. Each Party
shall provide the other with reasonable assistance to enable the recovery, as
permitted by applicable law, of withholding taxes, value added taxes, or similar
obligations resulting from payments made under this Agreement, such recovery to
be for the benefit of the Party bearing such withholding tax or value added tax.
Qualigen shall indemnify and hold Licensee harmless from and against any
liability for taxes arising from any failure by Licensee to withhold required
taxes, and against any penalties or interest arising from any failure by
Licensee (at the express request of Qualigen) to withhold or by Licensee
reduction (at the express request of Qualigen) in its withholding.

 

18

 

 

15.11 Licensee shall prosecute and maintain the Transferred Patents in good
faith and, upon termination of this Agreement for any reason, shall assign the
Transferred Patents and the China FastPack Trademark to Qualigen. Upon the
reasonable request by Qualigen, the Licensee shall cooperate with Qualigen to
handle the relevant governmental procedures for the transfer of the Transferred
Patents and the China FastPack Trademark, and execute and provide the necessary
documents required for the governmental procedures. The reasonably incurred cost
for the Licensee’s cooperation and the governmental procedures for the transfer
of the Transferred Patents and the China FastPack Trademark shall be borne by
Qualigen.

 

15.12 Notwithstanding anything in this Agreement to the contrary, Licensee shall
have no rights to develop, make, have made, manufacture, use, import, market,
sell, distribute or commercialize cellular fibronectin (cFN) test kits for
FastPack PRO analyzers to or for Prediction Sciences or its affiliates,
licensees or distributors.

 

15.13 The language used in this Agreement is the language chosen by the Parties
to express their mutual intent, and no provision of this Agreement shall be
interpreted for or against any Party because that Party or its attorney drafted
the provision.

 

15.14 The English language version of this Agreement shall control over any
version in any other language.

 

15.15 This Agreement is executed in counterparts, with each Party holding a
fully-executed set of signatures.

 

[Signature page follows]

 

19

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Technology Transfer
Agreement to be executed by its duly authorized representative at the date first
set forth above.

 

Qualigen, Inc.           /s/ Michael S. Poirier   Name: Michael S. Poirier  
Title: President & CEO  

 

20

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Technology Transfer
Agreement to be executed by its duly authorized representative at the date first
set forth above.

 

Yi Xin Zhen Duan Jishu (Suzhou) Ltd. (翊新诊断技术（苏州）有限公司)           /s/ Peng Zhou  
Name: Peng Zhou   Title: President & CEO  

 

21

 

 

Appendix 1(a) List of the Licensed Patents

 

[** The contents of Exhibit 1(a) have been omitted pursuant to Section 601(a)(5)
of Regulation S-K. **]

 

22

 

 

Appendix 1(b) List of the Transferred Patents

 

Qualigen Patents – Diagnostics

 

Number   Title   Type   Status   Country   Product   Expires 201730589986.5  
Sample Port (FastPack 2.0) Qualigen – Poirier, et al.   Design   Pending   China
  FastPack 2.0     201730590489.7   Reagent Pack (FastPack 2.0) Qualigen –
Poirier, et al.   Design   Pending   China   FastPack 2.0    

 

23

 

 

Qualigen Joint Patents with Gen-Probe Incorporated (Hologic, Inc.) – Diagnostics

 

Number   Title   Type   Status   Country   Product   Expires ZL200880103839.0  
Instrument and Receptacles for use in Performing Processes   Utility   Issued  
China   FastPack Molecular   Jun 19, 2028 ZL201310323761.6   Instrument and
Receptacles for use in Performing Processes   Utility   Issued   China  
FastPack Molecular   Jun 20, 2028

 

24

 

 

 

 